          Case 2:19-cv-02083-RFB-BNW Document 25 Filed 10/30/20 Page 1 of 1




 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                                  DISTRICT OF NEVADA
 6
     BERTHINIA WILLIAMS,
 7                                                     Case No.: 2:19-cv-02083-RFB-BNW
           Plaintiff(s),
 8                                                                ORDER
     v.
 9
     STRATOSPHERE CASINO, HOTEL &
10   TOWER,
11         Defendant(s).
12        Pending before the Court is Defendant’s motion for exemption from the early neutral
13 evaluation program. Docket No. 24. Plaintiff is hereby ORDERED to file a response no later
14 than November 9, 2020. No reply is necessary.
15        IT IS SO ORDERED.
16        Dated: October 30, 2020
17                                                         ______________________________
                                                           Nancy J. Koppe
18                                                         United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                   1
